Citation Nr: 0524175	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-07 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of 
infectious hepatitis, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
pertinent part denying an increased evaluation for residuals 
of infectious hepatitis, then rated noncompensably disabling.  
By a subsequent decision, the RO granted an increased 
evaluation to 10 percent disabling, effective the date of the 
claim.  


FINDING OF FACT

1.  For the appeal period beginning May 2001, the veteran has 
not had residuals of infectious hepatitis consisting of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  

2.  For the part of the appeal period beginning July 2, 2001, 
the veteran has not had residuals of infectious hepatitis 
consisting of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 for 
residuals of infectious hepatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.14 (2004); 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2000 and 2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in February 2003.  This development letter appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim.  The letter also 
informed the veteran with specificity what would be required 
for his claims for an increased evaluation for residuals of 
infectious hepatitis to be granted, and explicitly asked the 
veteran to submit pertinent evidence he had, particularly any 
private medical records, and to inform of the existence of 
any additional evidence that would further his claim, 
including in particular any medical evidence demonstrating 
increased disability.  By that letter as well as by the 
appealed March 2002 rating action, a January 2004 statement 
of the case, a January 2004 rating action, and an October 
2004 supplemental statement of the case, the veteran was 
informed of evidentiary and procedural development in the 
course of his appeal, and of evidentiary bases for the 
current rating assigned.  The Board notes that the January 
2004 statement of the case and January 2004 RO rating action 
appropriately considered old and new rating criteria under 
38 C.F.R. § 4.114, Diagnostic Code 7345, for chronic liver 
disease without cirrhosis.  While the revised rating criteria 
were not explicitly addressed by the RO in the appealed March 
2002 rating decision, and the old rating criteria were not 
explicitly addressed in the October 2004 supplemental 
statement of the case, the veteran was still on notice of 
that revised criteria from the statement of the case and the 
January 2004 rating action, and the veteran was on notice of 
the continued applicability of the prior rating criteria by 
the March 2002 rating action as well as the January 2004 
statement of the case and rating action, with the old 
criteria implicitly recognized in the October 2004 
supplemental statement of the case.  

Treatment records from Joseph J. Conti, a private treating 
osteopath, were received into the record in September 2002.  
VA treatment records have been obtained and associated with 
the claims folder including records of treatment at the Cape 
May VA outpatient clinic as received in July 2004.  The 
veteran was afforded a VA examination addressing current 
residuals of infectious hepatitis in July 2004.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claim, but he declined to 
testify, as indicated by his failure to check appropriate 
boxes on his VA Form 9 received in February 2004.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are particularly applicable as they pertain to 
when notice is issued.  Here, the VCAA notice was afforded 
the veteran after the March 2002 initial adjudication of the 
veteran's increased rating claim.  Nonetheless, the Board 
finds no actual prejudice to the veteran, since he was 
afforded thorough notice of the assistance to be provided him 
and of the evidence required to support his claim, as well as 
notice of the procedural and evidentiary development 
undertaken, with ample opportunity to timely respond and 
develop his claim with VA's assistance.  The Court has 
recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Increased Rating for Residuals of Infectious Hepatitis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v.  Brown, 7 
Vet. App. 55 (1994).

Service connection has been granted for the residuals of 
infectious hepatitis.  The RO has rated the veteran's 
residuals of infectious hepatitis under Diagnostic Code 7345, 
for chronic liver disease.  Residuals of infectious hepatitis 
may be rated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345, as discussed below.  The veteran 
submitted his appealed claim for entitlement to an increased 
evaluation for residuals of infectious hepatitis in May 2001, 
and the rating criteria within Diagnostic Code 7345 were 
revised effective July 2, 2001.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).   However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

By his VA Form 9 submitted in February 2004, the veteran 
complains of fatigue and being "always fatigued and sick to 
my stomach," and attributes this to his infectious 
hepatitis.  However, upon recent VA treatment evaluation in 
July 2003, it was noted that the veteran had adequate energy.  

VA treatment records also reflect that the veteran has 
diabetes mellitus with poor glucose control.  The veteran has 
been service-connected for diabetes mellitus with a 20 
percent disability rating assigned including based on 
symptomatic fatigue.  Additionally, the veteran is service 
connected with a 50 percent disability rating assigned for 
PTSD, with assessed poor sleep and depression attributable to 
this disorder.  Thus, the veteran has been diagnosed and 
assigned disability compensation for fatigue associated both 
with poorly controlled diabetes mellitus and with sleep 
impairment and depression.  The Court has held that the Board 
must address pyramiding in this type of case, and provide an 
explanation of its application to the particular facts 
presented.  Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  
Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided.  38 
C.F.R. § 4.14 (2004).

Here, there is every indication that the veteran has fatigue-
type symptoms due to his diabetes mellitus and PTSD, and 
little indication, including based on findings of no active 
hepatitis, that hepatitis contributes to this fatigue.  
Accordingly, including to avoid pyramiding, the Board finds 
that the veteran is already adequately rated under both his 
diabetes mellitus and his PTSD for any fatigue that is 
present, and there is no indicated additional fatigue that 
should be compensated based on the veteran's service-
connected infectious hepatitis residuals.  This is 
particularly the case in light of the July 2004 VA examiner's 
conclusion that the veteran does not have current residuals 
of infectious hepatitis, as addressed further below.  

The veteran has submitted an August 2002 letter by Joseph J. 
Conti, a private treating osteopath.  The osteopath noted 
that he has treated the veteran for multiple years, and note 
that the veteran's liver enzymes were intermittently 
elevated, which he attributed to the veteran's chronic liver 
disease.  The osteopath also commented, "[the veteran] has 
had multiple medical issues which are felt related to his 
exposure in the war."  The osteopath noted that the veteran 
had a past history of hepatitis A.  These findings are not 
sufficient to warrant a higher criteria under the old or new 
criteria.

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, non-symptomatic hepatitis is rated zero percent 
disabling.  A 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows. Non-
symptomatic liver disease is rated zero percent. A 10 percent 
evaluation is warranted for intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period. A 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. A 40 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 month period. A 60 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with 
weight loss or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12 month period. A 100 
percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

At the VA examination in July 2004, the examiner noted that 
by definition there are no residuals of infectious hepatitis 
(hepatitis A).  The examiner concluded that the veteran thus 
had no residuals of his in-service hepatitis A infection.  
The examiner also noted that serology showed no serum markers 
for hepatitis B or C.  No residuals of infectious hepatitis 
were found.  The examiner noted that the veteran had a fatty 
liver, but did not attribute this to his in-service 
infectious hepatitis.  The examiner thus concluded that there 
were no residuals of infectious hepatitis.

While some post-service intermittent elevated liver function 
readings have been noted, the Board finds no basis reflected 
in the medical record to attribute these to the veteran's 
liver infection in service.  Relying primarily on the most 
current evaluation by the VA examiner in July 2004, because 
this examiner relied on medical accepted knowledge concerning 
hepatitis A and serology findings and an assessment of 
current, as opposed to historical, liver functioning, the 
Board finds that current residuals of in-service infectious 
hepatitis have not been shown to provide a basis for an 
increased rating for the period involved.  There is no basis 
for a rating over 10 percent for the period of this appeal.  
Accordingly, the preponderance of the evidence is against an 
increased evaluation under either the older or new criteria 
for chronic liver disease.  The preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of infectious hepatitis is 
denied. 



	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


